 


109 HR 2987 IH: To amend the Internal Revenue Code of 1986 to allow the deduction for State and local income and property taxes under the alternative minimum tax.
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2987 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the deduction for State and local income and property taxes under the alternative minimum tax. 
 
 
1.Deduction for State and local income and property taxes allowed under the alternative minimum tax 
(a)In generalSubparagraph (A) of section 56(b)(1) of the Internal Revenue Code of 1986 (relating to general limitation on deductions) is amended by striking or at the end of clause (i) and by striking clause (ii) and inserting the following new clauses: 
 
(ii)for any foreign real property taxes described in paragraph (1) of section 164(a), or 
(iii)for so much of paragraph (3) of section 164(a) as relates to foreign income, war profits, and excess profits taxes.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2004. 
 
